This is the second appeal in this case. See Smith v. State,25 Ala. App. 183, 142 So. 779.
There is no bill of exceptions; what purports to be one not being "signed by the judge" who presided at the trial of the case below. Code 1923, § 6433; Hagin v. Cohen, 17 Ala. App. 52,81 So. 689.
But we have read the evidence contained in the "prepared" bill of exceptions, which was never signed by the judge, and it is obvious that the issues, questions, etc., upon the trial giving rise to this appeal are not, with the exception of the elimination of the matters held for error on the former trial, essentially different from those there obtaining. What was said by Judge Samford in the opinion on the first appeal seems to be all that needs to be said in finally disposing of the case.
We observe nowhere any prejudicially erroneous ruling, and the judgment is affirmed.
Affirmed.